ACCEPTED
                                                                                          03-15-00529-CV
                                                                                                  7352538
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/13/2015 2:23:32 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             Case No. 03-15-00529-CV

Matthew Eric Kershner,                    §                           FILED IN
                                                               3rd COURT OF APPEALS
                                          §                         AUSTIN, TEXAS
      Appellant                           §                    10/13/2015 2:23:32 PM
                                          §                        JEFFREY D. KYLE
                                               Court of     Appeals of     Texas
                                                                        Clerk
v.                                        §
                                          §
                                                         Third District
Samsung Austin                            §
Semiconductor, LLC,                       §
                                          §
      Appellees                           §


                Appellant’s Unopposed Motion
        for Extension of Time to File Appellant’s Brief


      Appellant Matthew Eric Kershner files this Unopposed Motion for

Extension of Time to file his Appellant’s Brief and would respectfully show this

Court the following:

      1.     Appellant’s Brief was due yesterday, October 12, 2015.

      2.     Appellant respectfully requests a 14-day extension of his deadline. If

permitted, his brief would be due on October 26, 2015.

      3.     Appellant also seeks this extension because, in addition to three pre-

planned, out-of town family trips, his undersigned counsel has been preoccupied

with the following matters since the record was filed:




                                        -1-
      ⎯     September 10–15: Preparation for trial in Tolan v. Cotton, which
             was pending in the United States District Court for the
             Southern District of Texas as Civil Action No. 4:09-cv-01324;
      ⎯     September 16, 2015: Oral argument in Stumph v. Dallas Lemmon
             West, Inc., which is pending in Fifth Court of Appeals as Case
             No. 05-14-01044-CV;
      ⎯     September 25, 2015: Reply brief due in Mendez v. Kroger, which
             is pending in the United States District Court for the Northern
             District of Texas as Civil Action No. 3:14-cv-02034;
      ⎯     September 28, 2015: Reply brief due in United States v. Padron,
             which is pending in the United States Court of Appeals for the
             Fifth Circuit as Case No. 14-11305;
      ⎯     October 1, 2015: Anders brief due in Velazquez v. State, which is
             pending in the Fifth Court of Appeals as Case No. 05-15-00227-
             CR;
      ⎯     October 5, 2015: Response to Motion to Dismiss due in Doe v.
             Marling, which is pending in the United States District Court
             for the Southern District of Texas as Civil Action No. 4:15-cv-
             01467;
      ⎯     October 8, 2015: Reply Brief due in Amafule v. Wells Asset
             Management, Inc., which is pending in the United States District
             Court for the Northern District of Texas as Civil Action No.
             3:14-cv-00361; and
      ⎯     October 12, 2015: Motion for Rehearing due in Stumph v. Dallas
             Lemmon West, Inc., which is pending in Fifth Court of Appeals
             as Case No. 05-14-01044-CV.

      4.     Appellant would have filed this motion yesterday, but his counsel

mistakenly believed that the Court was closed for the Columbus Day holiday.

      5.     This is Appellant’s first request for an extension of any deadline in

this Case.

                                        -2-
      6.    This motion is not made for purposes of delay, but so that justice may

be done.

                                          Respectfully submitted,

                                          s/ Matthew J. Kita
                                          Matthew J. Kita
                                          Texas Bar No. 24050883
                                          P.O. Box 5119
                                          Dallas, Texas 75208
                                          (214) 699-1863 (Telephone)
                                          (214) 347-7221 (Facsimile)
                                          matt@mattkita.com
                                          Counsel for Appellant

                       Certificate of Conference

      On October 13, 2015, I conferred with Appellee’s counsel regarding the
merits of this motion, who represented that he is unopposed to the relief requested.

                                          /s/ Matthew J. Kita
                                          Matthew J. Kita




                                        -3-
                         Certificate of Service

      The undersigned certifies that a copy of this notice was served on the
following counsel via e-filing in accordance with Texas Rule of Appellate Procedure
9.5 and this Court’s Local Rules on October 13, 2015:

Counsel for Appellee:

      Jeffrey D. Boyd
      Fee, Smith, Sharp & Vitullo LLP
      1801 South MoPac Expressway, Suite 320
      Austin, Texas 78746


                                         /s/ Matthew J. Kita
                                         Matthew J. Kita




                                       -4-